IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 08-20753
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ENRIQUE ROBERTO PEREZ GONZALEZ also known as, Enrique Roberto
Perez-Gonzalez also known as, Enrique Perez-Gonzalez also known as, Roberto
Enrique Perez Gonzalez also known as, Enrique Roberto Perez also known as,
Enrique Perez Gonzalez

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:08-CR-223-ALL


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, Enrique Roberto Perez
Gonzalez presents arguments that he concedes are foreclosed by United States
v. Cepeda-Rios, 530 F.3d 333, 335-36 (5th Cir. 2008), which held that even after
Lopez v. Gonzales, 549 U.S. 47 (2006), a second state conviction for simple
possession of a controlled substance qualifies as an aggravated felony that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-20753

supports the imposition of an eight-level enhancement under U.S.S.G.
§ 2L1.2(b)(1)(C). The appellant’s unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2